     Case 3:19-cv-00573-RCJ-WGC Document 27 Filed 10/21/19 Page 1 of 3



 1   Allison R. Schmidt SBN: 10743
     GHIDOTTTI | BERGER
 2   8716 Spanish Ridge Ave., #115
 3   Las Vegas, NV 89148
     Tel: (949) 427-2010
 4   Fax: (949) 427-2732
     Email: Aschmidt@ghidottiberger.com
 5   Attorney for Defendants Servis One, Inc.
     dba BSI Financial Services, Chalet Series
 6   III Trust, and Gagan Sharma, Shellpoint
 7   Mortgage Servicing, and the NRZ
     Pass-Through Trust VII
 8

 9                              UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11
     WILLIAM D. MCCANN,                              Case No.: 3:19-cv-00573-RCJ-WGC
12
            Plaintiff
13                                                   STIPULATION AND ORDER TO
     v.                                              EXTEND TIME TO RESPOND TO
14                                                   PLAINTIFF’S MOTION TO REMAND
     QUALITY LOAN SERVICES                           [DKT. NO. 7]
15   CORPORATION; OCWEN LOAN
     SERVICING, LLC; NEW RESIDENTIAL
     INVESTMENT CORPORATION dba
16   SHELLPOINT PARTNERS dba
     SHELLPOINT MORTGAGE SERVICING;
17   NATIONSTAR MORTGAGE, LLC dba
     MR. COOPER; SERVIS ONE, INC dba
18   BSI MORTGAGE SERVICING,
     DEUTSCHE BANK TRUST COMPANY
19   AMERICAS; US BANK TRUST, NA;
     RESIDENTIAL ACCREDIT LOANS,
20   INC.; NRZ PASS THROUGH TRUST VII,
     A PURPORTED MORTGAGE POOL
21   PURPORTEDLY REGISTERED IN THE
     STATE OF DELAWARE; CHALET
22   SERIES III TRUST, A PURPORTED
     MORTGAGE POOL PURPORTEDLY
23   REGISTERED IN THE STATE OF
     DELAWARE; 2005QA1 A PURPORTED
24   MORTGAGE POOL PURPORTEDLY
     REGISTERED IN THE STATE OF
25   DELAWARE; INKU NAM, ESQ.;
     GAGAN SHARMA; BLACK AND WHITE
26   FOREIGN LAW PARTNERSHIPS 1
     THROUGH 10; BLAK AND WHITE
     ATTORNEYS ADMITTED TO
27   PRACTICE IN THE STATE OF NEVADA
     1 THROUGH 10; BLACK AND WHITE
28

                                                 1
     Case 3:19-cv-00573-RCJ-WGC Document 27 Filed 10/21/19 Page 2 of 3



 1   CORPORATE DEFENDANTS 1
     THROUGH 10; BLACK AND WHITE
 2   INDIVIDUALS 1 THROUGH 10

 3          Defendants.

 4

 5

 6

 7
            Defendants Servis One, Inc. dba BSI Financial Services, Chalet Series III Trust, and
 8
     Gagan Sharma, Shellpoint Mortgage Servicing, and the NRZ Pass-Through Trust VII and
 9
     Plaintiff William McCann, by and through their respective counsel of record hereby agree to
10
     extend the deadline for Defendants herein to respond to Plaintiff’s Motion to Remand [Dkt. No.
11

12   7], currently due on October 21, 2019, by seven (7) days, up to and including October 28, 2019

13   DATED this 21st day of October, 2019.
14   GHIDOTTTI | BERGER                              ALLISON MACKENZIE, LTD.
15
        s/ Allison R. Schmidt                          s/ Justin Townsend
16   Allison R. Schmidt SBN: 10743                   Justin Townsend, Esq.
     87166 Spanish Ridge Ave., #115                  402 N. Division Street
17   Las Vegas, NV 89148                             P.O. Box 646
     Tel: (949) 427-2010                             Carson City, NV 89702
18   Fax: (949) 427-2732                             (775) 687-0202 telephone
19   Email: Aschmidt@ghidottiberger.com              (775) 882-7918 fax
     Attorney for Defendants Servis One, Inc.        email: jtownsend@allisonmackenzie.com
20   dba BSI Financial Services, Chalet Series       Attorney for Plaintiff
     III Trust, and Gagan Sharma, Shellpoint
21   Mortgage Servicing, and the NRZ
     Pass-Through Trust VII
22
     …
23
       IT IS SO ORDERED this 25th day of October, 2019.
24

25

26     _____________________________
       ROBERT C. JONES
27

28

                                                 2
